 



AMENDMENT TO OPTION #24

(Christopher David, Grant Date February 19, 2016)

 

Dated as of April 20, 2018

 

THIS AMENDMENT TO OPTION (the “Amendment”), dated as of the date first set forth
above (the “Effective Date”) is entered into by and between Novo Integrated
Sciences Inc., a Nevada corporation (the “Company”) and Christopher David (the
“Holder” or “Optionee”), an individual. Each of the Company and Holder may be
referred to herein individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, on February 19, 2016 the Company issued to Holder an option to purchase
500,000 shares of common stock of the Company at an exercise price of USD$0.16
(“Option #24” or the “Option”) which Option vested on the 1-year anniversary
date of February 19, 2017 and as defined in Section 1(b) of the Option
Agreement, is currently set to expire (the “Expiration Date”) on February 19,
2022;

 

WHEREAS, on February 19, 2016 as part of the Option Agreement #24, the Company
issued to the Holder a Certificate of Option which in Paragraph #2 states “The
Option expires five (5) years after the date of issue and is exercisable, in
whole or in part, at any-time before they expire” which defines the Expiration
Date as February 19, 2021;

 

WHEREAS, the defined Expiration Date in (a) the Option Agreement, Section 1(b);
and (b) the Certificate of Option, paragraph 2, is inconsistent;

 

WHEREAS, Option Agreement #24, Section 1(b), should state “These Options to
purchase the Company common stock must be exercised, in whole or in part, on or
before February 19, 2021”, which represent five (5) years after the Option #24
Grant Date of February 19, 2016;

 

WHEREAS, the Parties further desire to amend the option Expiration Date by
adding an additional three (3) years to the February 19, 2021 Expiration Date
which would provide for an amended Expiration Date of February 19, 2024;

 

WHEREAS, the Parties now desire to amend the Option, as set forth below; and

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties agree as follows:

 

1. Amendment #1. The Expiration Date of the original Option Agreement #24, as
defined in Section 1(b), is hereby amended to read February 19, 2021;     2.
Amendment #2. The Expiration Date noted in Amendment #1 is further extended and
amended to add three (3) years which further defines the Expiration Date of
Option Agreement #24 and its Certificate of Option as February 19, 2024;     3.
Miscellaneous. This Amendment shall be deemed part of but shall take precedence
over and supersede any provisions to the contrary contained in the Option.
Except as specifically modified hereby, all of the provisions of the Option
shall remain in full force and effect. This Amendment may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Amendment delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Amendment.

 

[Signatures appear on following page]

 

 1 

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Effective
Date.

 

  Novo Integrated Sciences, Inc.       (SEAL) By: /s/ Pierre Dalcourt   Name:
Pierre Dalcourt   Title: Board Chairman         By: /s/ Michael Gaynor   Name:
Michael Gaynor   Title: Secretary and Director         Option #21 Optionee      
  By: /s/ Christopher David   Name: Christopher David, Individual

 

 2 

 

 